 
 
                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   ABERDEEN DIVISION

PRIMERICA LIFE INSURANCE COMPANY                                                      PLAINTIFF

V.                                                   CIVIL ACTION NO. 1:17-CV-185-SA-DAS

ROXANE SPARKS, et al.                                                             DEFENDANTS


                    AGREED ORDER DISMISSING CASE WITH PREJUDICE

        The parties to this action have agreed to the resolution of this action and other litigation

and have submitted this Agreed Order to the Court.

        The parties have agreed as follows:

1. Primerica Life Insurance Co. (“PLIC”) has deposited the benefit of life insurance policy no.

     0433729955 (“the Policy”) in to the Court. The benefit amount is $125,000 and shall be

     disbursed as follows:

        a. Ninety thousand dollars ($90,000) plus one half (1/2) of any accrued interest, payable

            to Ernie Clayborn. The Clerk of this Court is directed to send a check in this amount

            to:

                  Jeffrey J. Hosford
                  Hosford Law Firm, PLLC
                  115A S. Lafayette
                  Starkville, MS 39759

        b. Thirty-five thousand dollars ($35,000) plus one half (1/2) of any accrued interest,

            payable to Roxane Sparks. The Clerk of this Court is directed to send a check in this

            amount to:

                  Roy A. Perkins
                  Attorney at Law
                  P.O. Box 678
                  Starkville, MS 39760


                                                 1
 
 
 
2. PLIC waives any claim to attorneys’ fees and shall not be awarded any attorneys’ fees in this

    matter. PLIC is discharged from further liability regarding the Policy or Policy proceeds,

    including any and all counterclaims asserted by the Defendants herein. Defendants are hereby

    enjoined from filing or prosecuting any future claims against PLIC and/or its agents that relate

    to the Policy or Policy proceeds, including any claims for bad faith.

3. The parties stipulate to the dismissal action with prejudice, costs taxed as paid.

4. Clayborn consents to and stipulates to the dismissal with prejudice of that certain action

    pending in the Chancery Court of Oktibbeha County, Mississippi, styled: Ernie Clayborn and

    the Estate of Katrina Clayborn, by Sally Baptist, Administratrix, vs. Roxanne Sparks; Cause

    No.: 17-505-HJD.

5. Ernie L. Clayborn and N.C., a minor, shall never pursue any civil claim against Roxane Sparks

    related to Katrina Clayborn that may have arisen prior to this date, and they are not pursuing

    any civil claim against Roxane Sparks related to Katrina Clayborn that may have arisen prior

    to this date.

6. Nothing in this Order or this action is, or shall be construed to be, an adjudication as to the

    validity or non-validity of that certain Durable Power of Attorney of Katrina Clayborn dated

    March 1, 2016. Further, nothing in this Order shall be construed to be an admission that the

    beneficiary of the Policy was changed.

    IT IS THEREFORE ORDERED AND ADJUDGED, that this CASE shall be and is

DISMISSED with prejudice, with costs and taxed as paid.

    This the 11th day of October, 2018.

                                                       /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
 
 
 
AGREED TO AND ACKNOWLEDGED BY

/s/ Brian B. Hannula
Brian B. Hannula, Esq. MSB #101150
Mandie B. Robinson, Esq. MSB #100446
FORMAN WATKINS & KRUTZ LLP
210 East Capitol Street, Suite 220
Jackson MS 39201-2375
P. O. Box 22608
Jackson, MS 39225-2608
Telephone: (601) 960-8600
Facsimile: (601) 960-8613
brian.hannula@formanwatkins.com
mandie.robinson@formanwatkins.com
Attorneys for Primerica Life Insurance Co.

/s/ Roy Á. Perkins
Roy Á. Perkins, MS Bar No. 4118
P. O. Box 678
Starkville, MS 39760-0678
(662) 324-7300 – Phone
(662) 324-8099 – Fax
royaperkins@hotmail.com
Attorney for Roxane Sparks

/s/ Jeffrey J. Hosford
Jeffrey J. Hosford MSB #100788
HOSFORD LAW FIRM, PLLC
115A S. Lafayette
Starkville, MS 39759
Telephone: (662) 323-0844
Facsimile: (662) 323-5560
jeffhosford@gmail.com
Attorney for Ernie Clayborn, Individually

/s/ Jeffrey J. Hosford
Jeffrey J. Hosford MSB #100788
HOSFORD LAW FIRM, PLLC
115A S. Lafayette
Starkville, MS 39759
Telephone: (662) 323-0844
Facsimile: (662) 323-5560
jeffhosford@gmail.com
Attorney for Ernie Clayborn, as the Natural Guardian of N.C., a minor




                                             3
 
